                       Case 1:21-cv-01294-DLF Document 7 Filed 06/24/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________
                                               DISTRICT District of __________
                                                          OF COLUMBIA


  Reporters Committee for Freedom of the Press                 )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-01294
 Office of the Attorney General, et al.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Reporters Committee for Freedom of the Press                                                                  .

                                                                                         s/ Gunita Singh
Date: June 24, 2021
                                                                                         Attorney’s signature

                                                                              Gunita Singh; D.C. Bar No. 1601923
                                                                                     Printed name and bar number


                                                                                  1156 15th St., N.W., Ste. 1020
                                                                                    Washington, D.C. 20005
                                                                                               Address

                                                                                        gsingh@rcfp.org
                                                                                            E-mail address

                                                                                           202-800-3531
                                                                                          Telephone number

                                                                                           202-795-9310
                                                                                             FAX number
